Citation Nr: 0719806	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for gout.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for paranoid schizophrenia and psychosis.

5.  Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.

(The issue of eligibility for payment of attorney fees from 
past-due benefits based on the RO's grant of total disability 
rating due to individual unemployability is addressed in a 
separate decision.)

REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1992 and September 1997, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, for additional 
development.

In a decision dated in February 2002, the Board of Veterans' 
Appeals (Board) denied service connection for PTSD.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).

In November 2002, the parties submitted a Joint Motion for 
Remand and to Stay Proceedings.  The parties asserted that 
the Board decision did not present sufficient reasons and 
bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C.A. § 
5103(a).  The parties further asserted that the record did 
not show, and that the Board did not assert, that VA provided 
the veteran with notice of the parties' respective 
responsibility to provide evidence necessary to support his 
claim.  In a November 2002 order, the Court granted the joint 
motion and vacated the Board's February 2002 decision.  The 
Board again remanded the claim to the RO in September 2003 
for further development and consideration.  

An April 2005 rating decision granted service connection for 
PTSD, and assigned a 50 percent rating.  The veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

During the course of the current appeal, the veteran 
introduced four new issues, which are now part of the current 
appeal as identified on the first page of this decision.

The issues of entitlement to service connection for varicose 
veins; paranoid schizophrenia and psychosis; and entitlement 
to an increased initial rating for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board will decide, however, whether new and material 
evidence has been received to reopen the claim for service 
connection for paranoid schizophrenia and psychosis, as well 
as other issues on appeal.


FINDINGS OF FACT

1.  The veteran's hypertension was caused by his service-
connected diabetes mellitus.

2.  The veteran's gout was not caused by his service-
connected diabetes mellitus.

3.  In an unappealed November 1990 rating decision, the RO 
denied a claim for service connection for paranoid 
schizophrenia and psychosis on the basis that there was no 
evidence showing that a disability was incurred in or 
aggravated by active service.

4.  The additional evidence associated with the claims folder 
since the November 1990 RO rating decision is new and 
material as it includes previously unconsidered and competent 
lay description of in-service symptoms and continuity of 
symptomatology to the present.

CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2006).

2.  Gout is not proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2006).

3.  The November 1990 RO rating decision, which denied 
service connection for paranoid schizophrenia and psychosis, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

4.  New and material evidence has been received since the 
November 1990 RO decision and the claim for paranoid 
schizophrenia and psychosis is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits, and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.

In letters dated in January 2004 and March 2007, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection 
for gout, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a).  The letters also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided to the veteran in March 2007.  Accordingly, the VA 
met its duty to notify the veteran.

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, initial notice was provided prior to 
the appealed AOJ decisions in keeping with Pelegrini.  
Although notice with respect to all the elements of a service 
connection claim were not provided until March 2007, the 
holding in Pelegrini indicated that it was not requiring the 
voiding or nullification of any AOJ action or decision, only 
finding that appellants are entitled to content-complying 
notice.  Thus, the timing of the notice with respect to the 
claims does not nullify the rating action upon which this 
appeal is based and the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  As such, the notification 
requirements have been satisfied as to timing as well as 
content.

The VA has afforded the veteran an examination, obtained 
medical opinions as to the etiology and severity of his gout, 
and afforded him the opportunity to give testimony before the 
Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained, and 
the veteran or his attorney does not appear to contend 
otherwise.  The VA has done everything reasonably possible to 
assist the veteran.

Given the favorable nature of the Board's decision on the 
issues of service connection for hypertension and whether new 
and material evidence has been received to reopen the 
previously denied claim of service connection for paranoid 
schizophrenia and psychosis, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance as to those issues.



II.  Service Connection Claims

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease, 
not the result of the veteran's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1110, 1112.  If a cardiovascular disability 
such as hypertension, or a psychosis is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A.  Hypertension

The examiner who conducted the September 2005 VA diabetes 
mellitus examination stated that the veteran's essential 
hypertension is probably due to insulin resistance and most 
likely due to his service-connected diabetes mellitus.  
Therefore, service connection for hypertension, as secondary 
to service-connected diabetes mellitus is granted.  38 C.F.R. 
§ 3.310(a)

B.  Gout

There is no competent evidence of record that the gout, first 
diagnosed in the 2000's, is proximately due to or the result 
of, or aggravated by, the veteran's service-connected 
diabetes mellitus.  38 C.F.R. § 3.310(a).  A VA examiner who 
reviewed the veteran's medical records stated, in February 
2004, that it was less likely as not that the veteran's gout 
was related to his service-connected diabetes mellitus.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

While the veteran no doubt sincerely believes otherwise, as a 
layman, he simply does not have the necessary medical 
training and/or expertise to make this medical determination 
regarding causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

C.  Paranoid Schizophrenia and Psychosis

The RO initially denied a claim for service connection for 
schizophrenia  in a November 1990 rating decision.  The 
veteran did not initiate an appeal within one year of notice 
of decision, as then required by law, and that decision must 
be deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103. 

Generally, once a claim has been disallowed, that claim shall 
not thereafter be reopened and allowed based solely upon the 
same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  However, if the claimant can thereafter present 
new and material evidence of the previously disallowed claim, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  38 U.S.C.A. § 5108).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.159(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2)

The evidence before the RO in November 1990 included the 
veteran's service medical records which showed no complaints 
or findings of a psychiatric disorder.  The service medical 
records noted an entry, in May 1970, of mental problem, and 
the veteran was given an appointment at a mental hygiene 
clinic, but there was no record of that visit or any 
diagnosis or treatment of a psychiatric disorder.  The RO 
denied the claim on the basis that there was no diagnosis, 
treatment or other findings of a psychosis in service or 
within one year of discharge.  

To reopen the claim, the veteran must cure the previous 
evidentiary defect by presenting new and material evidence on 
the issue of whether there is competent evidence that the 
veteran manifests a psychiatric disorder incurred in or 
aggravated by active service, or that a psychosis became 
manifest within one year of separation from service.

Evidence added to the record since the RO's November 1990 
decision includes numerous statements by the veteran that he 
had symptoms of a psychosis from service to the present.

In the June 2006 statement of the case, the RO found that the 
veteran submitted new and material evidence, reopened the 
claim, and denied it on the merits.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

This evidence is both new and material as it includes 
competent previously unconsidered lay description of in-
service symptoms and a continuity of symptomatology to the 
present.  Such evidence raises a reasonable possibility of 
substantiating the claim when viewed against all the evidence 
of record, particularly the notation that the veteran sought 
an appointment for a "mental problem" in service.  In 
consideration of all of the foregoing, and having found that 
new and material evidence has been presented since the RO's 
November 1990 rating decision was issued, the previously 
denied claim of entitlement to service connection for 
paranoid schizophrenia and psychosis is reopened.  As 
addressed in the remand below, the Board finds that 
additional development of the claim is required prior to any 
further adjudication.


ORDER

Service connection for hypertension, secondary to service-
connected diabetes mellitus is granted.

Service connection for gout is denied.

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for paranoid schizophrenia and psychosis having been 
received, the claim is reopened, and the appeal is granted to 
this extent only.
REMAND

The veteran contends that his varicose veins were caused by 
his service-connected disabilities.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
A medical opinion regarding the nature and etiology of the 
veteran's varicose veins is not currently of record, and such 
opinion is necessary prior to rendering a decision on this 
claim.  Therefore, the RO/AMC should obtain such opinion.

An opinion regarding the nature and etiology of any current 
psychiatric disorder is necessary prior to rendering a 
decision on the claim for service connection for paranoid 
schizophrenia and psychosis, and an increased rating for 
service-connected PTSD.  The examiner who conducted the 
October 2004 initial VA PTSD examination stated that the 
veteran's schizophrenia was responsible for the majority of 
the veteran's psychological impairment.  The examiner who 
conducted the September 2006 review VA PTSD examination 
stated that the veteran was totally disabled due to his 
service-connected PTSD.  However, both examiners rendered 
their opinions without reviewing the veteran's claims file.  
The veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  If it is determined that his other psychiatric 
disorders are not related to service, compensation is not 
payable for nonservice-connected disabilities.  Cf. 38 
U.S.C.A. § 101(13).  Thus any pathology due to a nonservice-
connected psychiatric disorder cannot be considered 
determining the veteran's increased rating claim for service-
connected PTSD.  Where it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his attorney of 
information and evidence necessary to 
substantiate his claims, what evidence, if 
any, he is to submit, and what evidence VA 
will obtain with respect to his claims.  
Further, ask them to submit any evidence 
in the veteran's possession which pertains 
to his claims.

2.  Schedule the veteran for a VA 
examination by an appropriate medical 
professional to determine the nature and 
severity of his varicose veins.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently diagnosed 
varicose veins are the result of, or is 
aggravated by service or by the veteran's 
service-connected disabilities.  

3.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the extent and severity of his psychiatric 
disorders.  The veteran's VA claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  First, the examiner should 
render an opinion regarding whether it is 
at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed psychiatric disorder besides 
PTSD was incurred in or aggravated by the 
veteran's period of service or that a 
psychosis was incurred in or aggravated 
within one year of separation from service 
in March 1971.  If the examiner determines 
that the veteran has any psychiatric 
disorder not related to service, the 
examiner should attempt to distinguish, to 
the extent possible, between the social 
and industrial impairment due to PTSD, and 
impairment due to paranoid schizophrenia 
or any other potentially co-existing 
mental disorder.  It is also requested 
that the examiner assign a Global 
Assessment of Functioning score 
attributable solely to the veteran's PTSD, 
and explain the significance of the score.  
The examiner must explain the rationale 
for all opinions given.  

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his attorney a supplemental 
statement of the case and provide an 
appropriate period of time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


